ClaRic, C. J.,
dissenting: No appeal can be taken wben a party simply announces that he will enter a nonsuit, for he cannot appeal from his own motion. It requires some judgment of the court for costs or otherwise from which the appeal lies, the intimation of the court against the plaintiff being the ground of exception.
As a general rule, an appeal lies only from a final judgment, but Eevisal, 587, was enacted solely to make exceptions to this rule by specifying the instances in which an appeal lies from other than a final judgment, as follows: “An appeal may be taken from every judicial order or determination of a judge of a Superior Court upon,. or involving, a matter of law or legal inference, whether made in or out of term, which affects a substantial right claimed in any action or proceeding; or which in effect determines the action, and prevents a judgment from which an appeal might be taken; or discontinues the action, or grants or refuses a new trial.” Under this section a large number of cases have specified numerous instances in which an appeal lies from other than a final judgment. See citations in Fell’s Eevisal to. this section, 587. Among other instances is given: “An appeal lies from an order overruling or sustaining a demurrer.” Pender v. Mallett, 122 N. C., 163; Frisby v. Marshall, 119 N. C., 570; Ramsay v. R. R., 91 N. C., 419; Comrs. v Magnin, 78 N. C., 181; and there have been many others. A judgment sustaining a plea in bar (as a release) by overruling the plaintiff’s demurrer thereto is appealable. Royster v. Wright, 118 N. C., 155; Bethell v. McKinney, 164 N. C., 74.
It is not necessary, nor indeed is it legal, to enter other judgment than “demurrer overruled,” or “demurrer sustained,” for Eevisal, 506, provides: “After the decision of a demurrer, the 'judge shall, if it appear that a demurrer was interposed in good faith, allow the party to plead over, upon such terms as may be just.” The only exception which permits of. a final judgment in such case is when the demurrer is adjudged to have been frivolous. If after overruling or sustaining a demurrer, the court could enter a final judgment, then, on appeal, if the appeal is sustained as to the demurrer, it would affirm the final judgment, whereas Eevisal, 506, provides that the court can merely act on the demurrer, and then, when such order is affirmed, the other party has a right to proceed under Eevisal, 506.
It can make no difference whether the demurrer is filed by the defendant to the complaint, or by the plaintiff to the defense, for Eevisal, 485, provides: “The plaintiff may demur to one or more of such defenses or counterclaims and reply to the residue of the counterclaim.” The plaintiff’s rights, therefore, are marked out by Eevisal, 485, which gave him the right to demur to the defense in this case; by Eevisal, *562506, .wbicb gave bim tbe right to reply when Ms demurrer was overruled without -being bound by. a final judgment, and Revisal, 587, which gave him a right to an immediate appeal on the overruling or sustaining a demurrer.
In Edwards v. Chemical Co., 170 N. C., 551, the facts and the cause of action were identical with this. In that case, as in this, the cause of action was' for wrongful death. The defendant in that case, as in this, filed an answer alleging as plea in bar that there had been a release of the cause of action for the injuries sustained, such compromise having been made prior to the death of the party injured. The plaintiff in that case demurred to the answer, as in this, which was overruled, as in this cáse; but this Court, unlike the present case, passed upon the judgment overruling the demurrer and affirmed it.
This case, however, comes.under the Federal “Employer’s Liability Act,” as to which it has been held, in R. R. v. Craft, 237 U. S., 648, that the cause of action for wrongful injuries, and cause of action for wrongful death occurring subsequent to a settlement by the intestate during his life, are two separate causes of action, but that both can be maintained in one action, and hence a settlement by the intestate during his lifetime does not bar the cause of action for the wrongful death accruing subsequent to said settlement. This view was taken by the dissenting opinion in Edwards v. Chemical Co., supra, but, as is just said, this being an action under the Federal statute, the decision by the United States Supreme Court must govern, and the action of the judge in overruling the demurrer should be reversed by this Court.
The order overruling the demurrer should be reversed, too, on the further ground that the release pleaded in the answer, which is set out, was signed by the guardian of the infant without any authority of court being shown, and the release, therefore, as pleaded was invalid.
An action for wrongful death did not exist at common law, and is created only by statute, and in this State an action can be brought only by the- administrator. Killian v. R. R., 128 N. C., 261, and cases since citing it. In such actions it matters not whether the party was a minor or not, for, all damages for the value of the life are recoverable in one action. Russell v. Steamboat Co., 126 N. C., 961, and cases citing it since. In the Russell case the decedent was an infant, only 5 months old. . .
'When, however, the party injured is not killed outright, but dies subsequently from the injuries, the causel of action for the injuries abates upon the .subsequent death. The question here presented is, if the party injured during his lifetime settled for his injuries, whether an action can be brought for hi's subsequent death. That question is *563presented by tbe demurrer in this case. In Edwards v. Chemical Co., 170 N. C., 551, tbe majority of tbis Court beld tbat such settlement was a bar to a subsequent motion for wrongful death. In R. R. v. Craft, 237 U. S., 648, tbe United States Supreme Court, in an action under tbe Federal statute, beld tbat sucb settlement would' not be a bar, and tbat governs in tbis case, and tbe judge below erroneously overruled tbe demurrer. Besides, in tbis case, as already pointed out, tbe release pleaded as a defense was invalid because made by a guardian, wbo bas no authority to compromise and settle sucb claim, except by order of court.
The appeal lay, and tbe order overruling tbe demurrer should be reversed on both grounds, tbat tbe release on its face was invalid, and, if valid, it would not bar tbe whole action, but only tbe claim for tbe injuries for which tbe deceased could have recovered if be bad brought an action.